Name: 94/506/EC: Commission Decision of 27 July 1994 amending Commission Decision 94/70/EC establishing a provisional list of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade;  cooperation policy
 Date Published: 1994-08-06

 Avis juridique important|31994D050694/506/EC: Commission Decision of 27 July 1994 amending Commission Decision 94/70/EC establishing a provisional list of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products (Text with EEA relevance) Official Journal L 203 , 06/08/1994 P. 0024 - 0024 Finnish special edition: Chapter 3 Volume 60 P. 0102 Swedish special edition: Chapter 3 Volume 60 P. 0102 COMMISSION DECISION of 27 July 1994 amending Commission Decision 94/70/EC establishing a provisional list of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products (Text with EEA relevance) (94/506/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (1), and in particular Article 23 (2) and (3) thereof, Whereas Commission Decision 94/70/EC (2) establishes a list of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products; Whereas following the receipt of additional information from the Israeli authorities it is appropriate to review the position of this third country on the afore-mentioned list; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In the Annex of Decision 94/70/EC the line referring to Israel is hereby amended as follows: "" ID="1">'IL> ID="2">Israel> ID="3">0> ID="4">X> ID="5">X'"> Article 2 This Decision is addressed to Member States. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 14. 9. 1992, p. 1. (2) OJ No L 36, 8. 2. 1994, p. 5.